PER CURIAM.
After reviewing the briefs and record on appeal, we find the appellant has failed to demonstrate reversible error; therefore, the judgments appealed are affirmed.
The only point which merits discussion is the discrepancy between the judge’s orally announced sentences and the sentence actually imposed on one of the judgment and sentence forms. At the sentencing hearing the judge adjudicated appellant guilty of the criminal charges and sentenced him to three concurrent seven year prison terms. However, the judgment and sentence form in one of those cases, Case No. 77-2916E, recites that appellant was placed on ten years probation to run consecutive to the other two sentences.
The cause is therefore remanded for the purpose of correcting the judgment and sentence form in Case No. 77-2916E to conform with the sentence pronounced in the sentencing hearing; otherwise, affirmed.
Appellant need not be present for this purpose.
BOARDMAN, Acting C. J., and OTT and DANAHY, JJ., concur.